DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Appeal Brief
In view of the Appeal Brief filed on 03/25/2021 PROSECUTION IS HEREBY REOPENED.  New grounds of rejection are set forth below. 
To avoid abandonment of the application, appellant must exercise one of the following two options: 
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or, 
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid. 


                                                                                                                                                                                                   

Election/Restrictions
Applicant’s election without traverse of Group III, claims 23-26 in the reply filed on 06/26/2020 is acknowledged.  Claims 20-22 and 27-30 is/are withdrawn from consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heinrich et al. (US 20050131390 A1) in view of Shelton IV (US 20060212069 A1) in view of and further in view of Tokunaga et al. (US 20040182588 A1).
Regarding claim 23, Heinrich et al. discloses a surgical instrument (300), comprising: an tool (316/317) being movable between an unarticulated position and an articulated position [0092-0094]; 
an articulation mechanism (fig. 3) operably coupled to the tool and configured to move the tool between the unarticulated position and the articulated position, the articulation mechanism including: 
a housing (326); and an articulation knob (330/328) moveable relative to the housing and mechanically engaged to the tool, wherein rotational motion of the articulation knob is translated into articulation movement of the tool [0092-0094] and teaches having programmable instructions with the sensors [0077, 0128, 0154].
Heinrich et al. also teaches having micro-electromechanical system (MEMS) devices that are articulation type sensors that measure effector/jaw clamping angles and other effector jaw parameters (M/MEMS device [0029, 0072, 0096, 0129, 0133], claims 3, 33, 55) which include magnetic hall effect sensors on an effector/tool for measuring magnetic field between magnets for controlling actuators, functions, parameters, measuring angles, distance/position of the jaws [0004, 0008, 0013, 0028-0029, 0041, 0069, 0072, 0096, 0112, 0123-0124, 0126, 0129, 0141, 0150, 0154].
Heinrich et al. states:  “micro-electromechanical system (MEMS) devices for sensing, monitoring, controlling, measuring and/or regulating conditions and/or parameters [0004]…MEMS devices and/or systems used to determine and/or measure distance including capacitive, magnetic (Hall Effect sensors, for measuring the strength of the magnetic field between one or more magnets)” [0072]
Heinrich et al. fails to disclose articulation sensor assembly including: a magnet coupled to the articulation knob a magnetic sensor coupled to the housing, the magnetic sensor configured to measure a magnetic field of the magnet; and a microcontroller operably coupled to the magnet and configured to determine an articulation angle of the tool based on the measured magnetic field.
Tokunaga et al. teaches a device (11) having a tool (12) an articulation sensor assembly (50) including: a magnet (52) coupled to a articulation knob (32) a magnetic sensor (48a/b) coupled to a housing (20/50), the magnetic sensor configured to measure a magnetic field of the magnet; and a microcontroller (60/62) operably coupled to the magnet (control panel in electrical device [0006, 0009) and configured to determine an articulation angle of the tool based on the measured magnetic field ([0037-0064, 0068-0083], figs. 1-14).
Shelton IV also teaches having an articulation knob/lever (28), an articulation sensor assembly (hall proximity sensor [0063]) and a microcontroller (60) operably coupled to the hall sensor and configured to determine an articulation angle of a tool (16) based on the measured magnetic field ([0012, 0028-0037, 0041, 0063], claims 18-19 and 29).
Shelton IV states:  “Control circuitry receives a signal from a sensor in an articulation joint of the shaft that is representative of an articulation angle so that a control signal may be generated. Thereby, a desired sequence of events may be enforced that are dependent upon achieving a desired angle of articulation of the shaft and end effector” [0012].
Given the teachings and suggestion of Heinrich et al. to measuring angles and have a programmable instructions with the sensors, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Heinrich et al. sensors to use/comprise a magnetic sensor coupled to the housing, the magnetic sensor configured to measure a magnetic field of the magnet; and a microcontroller operably coupled to the magnet and configured to determine an articulation angle of the tool based on the measured magnetic field for articulation angle setting and/or feedback purposes as taught by Tokunaga et al. and Shelton IV.
Regarding claim 24-26, Heinrich et al. teaches having micro-electromechanical system (MEMS) devices that are articulation type sensors that measure effector/jaw clamping angles and other effector jaw parameters, using magnetic fields with switches [0072] and Shelton IV teaches the microcontroller is configured to determine the articulation angle as a function of a displacement of the articulation knob based on the magnetic field, a switch coupled to the housing, the switch configured to actuate when the tool is in at least one of the articulated position or the unarticulated position, wherein the microcontroller receives a switch signal from the switch and is configured to determine whether the tool is in the articulated position based on the switch signal (switches used to articulate and send signal to controller [0029, 0045] the sensors are configured to determine an articulation angle of the tool [0036-0037] and teaches using a microcontroller a having memory and programmable logic array components [0049]. 
Given the teachings and suggestion of Heinrich et al. to measuring angles and have a programmable instructions with the sensors, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Heinrich et al. sensors to determine the articulation angle as a function of a displacement of the articulation knob based on the magnetic field, a switch coupled to the housing, the switch configured to actuate when the tool is in at least one of the articulated position or the unarticulated position, wherein the microcontroller receives a switch signal from the switch and is configured to determine whether the tool is in the articulated position based on the switch signal for articulation angle setting and/or feedback purposes as taught by Shelton IV.

Response to Arguments
Applicant’s arguments with respect to claim(s) 23-26 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Oakley et al. (US 5413107 A) stapling mechanisms with pivotable/articulating tools (col. 5, lines 1-15) and a probe (10) with pivotable/articulating head (18) an articulation sensor assembly (20/76) coupled to a articulation knob (22/23/24 or 72) the sensor coupled to a housing (22), and a microcontroller (70) operably coupled to the sensor/knob that determines an articulation angle of the tool (col. 10, lines 1-37).
Wolber et al. (US 20040257068 A1) articulation sensor assembly (1) including: a magnet (4) coupled to a articulation knob (1/16) a magnetic sensor (5) coupled to a housing (1 also [0046] discusses molding magnet in housing), the magnetic sensor configured to measure a magnetic field of the magnet; and a microcontroller operably coupled to the magnet (control panel in electrical device [0006, 0009) and configured to determine an articulation angle of the tool based on the measured magnetic field [0033-0046].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F LONG/Primary Examiner, Art Unit 3731